Peck, J.
delivered the opinion of the court.
There was no error in admitting as evidence the decrees of the court ordering a sale of the land, and vesting the title to the same in M’Durmott, the purchaser, without producing the bill and answers upon which they were made. The' acts requiring the registration of decrees, make them notice to all the world, and they are conclusive against the parties to them.
The plaintiff below, the purchaser, had the right to have possession of the land as soon as the sale was perfected by confirmation of the master’s report in the court ordering and decreeing a sale thereof. The legal title, and a right of entry, was vested in the purchaser by the decree of confirmation, and could only be divested by a redemption under the act of assembly.
Judgment affirmed.